NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/22/2022 has been entered. Claims 1-2, 5-11, 20-23, 26-28  remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/22/2021.

Allowable Subject Matter
Claims 1-2, 5-11, 20-23, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a system for conditioning a fluid in a turbofan engine, including a first fluid driven propeller having a bladed rotor and disposed upstream of  a heat exchanger to drive bleed air through the heat exchanger, a second fluid driven propeller that is an ejector pump downstream of the heat exchanger to drive bleed air through the heat exchanger, wherein the first and second fluid driven propellers are operatively coupled to be driven by a common flow of pressurized air from a compressor section of the turbofan engine.
 Regarding independent claim 20 & 27, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a system and method for conditioning a fluid/an air supply in an aircraft with a turbofan engine, comprising a first fluid 
	The closest prior art includes Mackin US 2020/0025207, which teaches a fluid conditioning system in a turbofan engine, wherein a heat exchanger cools a fluid using bypass air from a bypass duct of the turbofan engine.  Mackin teaches a fluid driven fluid propeller driven by a flow of compressed air from the compressor section, the fluid driven fluid propeller disposed upstream of the heat exchanger.  Mackin is silent on a second fluid driven fluid propeller, also configured to drive bypass bleed air through the heat exchanger, that is disposed downstream of the heat exchanger. Additional close prior art Peace US 2019/0072035 & Rambo US 2018/0038243 also teaches a heat exchanger in a turbofan for cooling a fluid using bypass duct bleed air, wherein a fluid driven fluid propeller that is an ejector is disposed downstream of the heat exchanger.  However, Peace and Rambo fail to teach or suggest an additional fluid driven fluid propeller driven by compressor air disposed upstream of the heat exchanger in addition to the ejector disposed downstream of the ejector, and it wouldn’t have been obvious to one skilled in the art to combine both Mackin and Peace or Rambo together to arrive at the claimed invention without employing hindsight reasoning.  
Claims 2, 5-11, 22-23, 26, 28 are allowable for the same reasons as claims 1, 20, 27, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741